Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be                           Aug 06 2014, 9:54 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

JILL M. ACKLIN                                      GREGORY F. ZOELLER
Acklin Law Office, LLC                              Attorney General of Indiana
Westfield, Indiana
                                                    KARL M. SCHARNBERG
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

JEFFERY A. FOSTER,                                  )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )       No. 14A01-1311-CR-522
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE DAVIESS SUPERIOR COURT
                          The Honorable Dean A. Sobecki, Judge
                            Cause No. 14D01-1310-CM-1078



                                          August 6, 2014


                 MEMORANDUM DECISION-NOT FOR PUBLICATION

KIRSCH, Judge
       Jeffery A. Foster appeals following his conviction for Class A misdemeanor battery

resulting in bodily injury.1 On appeal, Foster argues that the trial court abused its discretion

when it ordered him to pay unspecified costs and fees without holding a hearing to

determine his ability to pay.

       We affirm and remand.

                           FACTS AND PROCEDURAL HISTORY

       On October 3, 2013, the State charged Foster with Class A misdemeanor battery

resulting in bodily injury following an argument at his residence. On October 30, 2013,

the trial court found Foster guilty as charged. The trial court sentenced Foster to the

Daviess County Security Center for one year. Foster was to execute ten months of that

sentence and serve the remainder on probation. At sentencing, the trial court imposed costs

and fees as follows:

       You will pay the sum of One Hundred and Sixty-Eight Dollars in court costs
       which will be due within one hundred and eighty days of your release from
       incarceration. There is a probation administrative fee of Fifty Dollars, an
       initial probation user fee of Forty Dollars, and a monthly probation user fee
       of Fifteen Dollars for each month that you are on supervised probation.

Tr. at 107. The trial court’s written sentencing statement provided further that

       [t]he defendant be sentenced to the Daviess County Security Center for
       classification and confinement for a period of one year and be required to
       pay the costs of this action within 180 days of his release. The Court orders
       ten months of the sentence executed and two months suspended.




       1
           See Ind. Code § 35-42-2-1(a)(1)(A).


                                                 2
Appellant’s App. at 27 (emphasis added). The trial court did not hold a hearing to determine

Foster’s ability to pay court costs and fees. Foster now appeals.

                                  DISCUSSION AND DECISION

        On appeal, Foster argues that the trial court abused its discretion at sentencing by

failing to specify the nature of the court costs it imposed and by failing to conduct a hearing

to inquire into Foster’s ability to pay those costs or the other fees it imposed.

“‘[S]entencing decisions, including decisions to impose restitution, fines, costs, or fees, are

generally left to the trial court’s discretion.’” Owens v. State, 947 N.E.2d 482, 483 (Ind.

Ct. App. 2011) (quoting Kimbrough v. State, 911 N.E.2d 621, 636 (Ind. Ct. App. 2009)),

trans. denied. Such decisions are “‘reviewed on appeal only for an abuse of discretion.’”

Id. (quoting Leffingwell v. State, 810 N.E.2d 369, 371 (Ind. Ct. App. 2004)). “An abuse of

discretion occurs if the decision is ‘clearly against the logic and effect of the facts and

circumstances before the court, or the reasonable, probable, and actual deductions to be

drawn therefrom.’” Id. (quoting Anglemyer v. State, 868 N.E.2d 482, 491 (Ind. 2007),

clarified on reh’g, 875 N.E.2d 218 (Ind. 2007)).

        Foster contends that the trial court erred when it failed to indicate “what costs are

being imposed and the total amount of those costs.”2 Appellant’s Br. at 5. A trial court is

required by statute to impose some costs and fees, regardless of whether a person is

indigent. Ind. Code § 33-37-4-1. A trial court must impose a “criminal costs fee” of $120

when a defendant is convicted of a misdemeanor. I.C. § 33-37-4-1(a). The statute also


        2
          Foster’s claim of lack of specificity by the trial court pertains only to the “costs of this action”
and not the probation administrative fee, initial probation user fee, and monthly probation user fee also
imposed by the trial court.

                                                      3
mandates the imposition of nineteen additional fees required by Indiana Code section 33-

37-5. Because these fees are mandated by statute, they are imposed by operation of law,

and no additional hearing is necessary to determine a defendant’s ability to pay them. See

Berry v. State, 950 N.E.2d 798, 802-03 (Ind. Ct. App. 2011).

       In its oral sentencing statement, the trial court ordered Foster to pay $168 in court

costs as a condition of his probation. Tr. at 107. These costs included the $120 criminal

costs fee. The trial court failed to enumerate the statutory sources it relied upon to impose

fees above the criminal costs fee, and we remand with instructions to set out the statutory

basis for the additional fees. Berry, 950 N.E.2d at 803 (remanding so that trial court could

identify statutory sources that supported imposition of $364 in court costs).

       Foster also argues that the trial court abused its discretion when it failed to hold an

indigency hearing before imposing costs and fees. However, as set out by the State in its

brief, the Indiana Code specifically provides that “[i]f the court suspends payment of the

costs, the court shall conduct a hearing at the time the costs are due to determine whether

the convicted person is indigent.” Ind. Code § 33-37-2-3(b).           Here, the trial court

suspended the due date for the costs and fees it imposed, requiring them to be paid “within

180 days of [Foster’s] release.” Appellant’s App. at 27. Therefore, the trial court did not

abuse its discretion when it imposed costs and fees in this matter because it was not required

to hold an indigency hearing until Foster is released from jail to probation. See Bex v.

State, 952 N.E.2d 347, 356 (Ind. Ct. App. 2011)(upholding trial court’s imposition of costs

and fees absent indigency hearing where trial court postponed payment until after Bex

served executed portion of her sentence), trans. denied. When the trial court holds the

                                              4
hearing to assess Foster’s ability to pay the other fees it imposed, it must also provide the

statutory basis for the imposition of the additional court costs above $120.

       Affirmed and remanded.

MAY, J., and BAILEY, J., concur.




                                             5